708 N.W.2d 416 (2006)
474 Mich. 1026
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald Michael KELLY, Defendant-Appellant.
Docket No. 129732, COA No. 263990.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 31, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. We take this opportunity to clarify that, although defendant is not entitled to the new sentencing provisions contained in MCL 333.7401(2)(a)(iii), he is entitled to early parole eligibility under MCL 769.234(12). Defendant committed his offense before March 1, 2003, and that statute grants early parole eligibility to persons convicted of "violating or conspiring to violate section 7401(2)(a)(iii) ... before March 1, 2003."